Title: To John Adams from Thomas Digges, 20 October 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr Sir
      London 20 Octor. 1780
     
     The close confinement of our friend and the denyal of all visits, the use of pen, ink and Paper, as well as all newspapers, still continues with unabated rigour. No person but His Son accompanyd by Mr. Manning has yet found way to Him, and these have been peremptorily refusd a second visit. It now appears that Government find him nothing but His furnishd appartments, Mr. L ordering his own dinner every day from the Coal Exchange Tavern in Thames Street. Government allow 5/ pr day for sustenance to all State Prisoners, and He may claim this pittance or not just as He pleases at the end of His Confinement. It is a pity that His severe ill treatment is not known in America.
     No news yet from America since the late Carolina accounts. There are two Ships arrivd in Scotland which left St. Kitts the 6th. and 10th. Septemr. No news transpires by them. If they brought any that was palatable to Scotsmen it would certainly have got out before this, so that from the silence I suppose there is none which can be reckond bonny.
     I am your Ob ser
     
      WSC
     
     
      We have just heard of 8 or nine arrivals from Ama. at Amsterdam. These vessels must bring some late American Accounts. When you get the Amn. Account of the affair of Camden please to favor me with it.
     
    